By the Court.
This is an action of contract for use and occupation of premises owned by the plaintiffs. The view of the record most favorable to the defendant is that there was conflicting evidence whether the defendant had given notice to end the tenancy, whether the plaintiffs had waived the statutory notice of intention to terminate the tenancy by the defendant, and whether the plaintiffs had accepted a surrender of the premises and agreed not to hold the defendant responsible for more rent. All these issues of fact were decided against the defendant. They were pure questions of fact. The requests for rulings all were denied rightly on the ground that they were not applicable to the facts found. No question of law is presented'by the appeal.
This appeal is within the terms of R. L. c. 156, § 13. The order of the Appellate Division dismissing the report is affirmed and, from the time when the appeal was taken, double costs are awarded against the defendant and interest at the rate of twelve per cent per annum on the amount found due for debt.

So ordered.